Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        01-APR-2020
                                                        08:41 AM
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            CHAD LOS BANOS,
                    Respondent/Appellant-Appellee,

                                 vs.

          HAWAI#I LABOR RELATIONS BOARD, STATE OF HAWAI#I;
           DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I,
                  Respondents/Appellees-Appellees,

                                 and

         UNITED PUBLIC WORKERS, AFSCME LOCAL 646, AFL-CIO,
                Petitioner/Union Appellee-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0274)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Union Appellee-Appellant United Public

Workers, AFSCME Local 646, AFL-CIO’s application for writ of

certiorari filed on February 18, 2020, is hereby rejected.

           DATED:   Honolulu, Hawai#i, April 1, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson